DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1 directed to FIG. 4. Claims 1-6 and 8-14 in the reply filed on 11/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the second structure” lacks antecedent basis. It is unclear and indefinite as to what reference is used as the first structure as first and second are relative terms.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHOI et al. 20200365672 (Choi).

    PNG
    media_image1.png
    643
    889
    media_image1.png
    Greyscale


Regarding claim 1, fig. 18 of Choi discloses a display apparatus comprising: 
a substrate 100; 
a substrate hole 10H passing through the substrate; 
at least one thin film transistor TFT disposed on the substrate; 
a light emitting device (221/222/223) disposed on the substrate, spaced apart from the substrate hole, the light emitting device including a first electrode 221, a light emitting layer 222, and a second electrode 223; 
at least one isolation structure (as labeled by examiner above) disposed between the substrate hole and the light emitting device; and
 a connection electrode CM connecting the at least one thin film transistor to the first electrode, 
wherein the at least one isolation structure includes at least one undercut structure (as labeled by examiner above), and 
wherein a height of the at least one undercut structure is greater than a thickness of the light emitting layer (see structure in fig. 18 above).


    PNG
    media_image2.png
    717
    882
    media_image2.png
    Greyscale


Regarding claim 9., fig. 18 of Choi disclose a display apparatus comprising: 
a substrate 100 including a substrate hole region OA/MA and a pixel area DA; 
a thin film transistor TFT and a light emitting device (221/222/223) disposed in each pixel of the pixel area;
a substrate hole 10H disposed in the substrate hole region; 
at least one isolation structure disposed between the substrate hole and the pixel area; and 
an encapsulation part 300 disposed on the pixel area and the at least one isolation structure, 
wherein the at least one isolation structure includes a first structure (portion of 208) and a second structure (portion of 215) coupled to each other to configure an undercut structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claim 2, Choi discloses further comprising a planarization layer 208 disposed between the at least one thin film transistor and the light emitting device, wherein the at least one undercut structure includes a first structure that is a same material as that of the planarization layer and a second structure (portion of 215) that is not a same material as that of the connection electrode.

Choi does not disclose of a second structure that is a same material as that of the connection electrode.
However, it would have been obvious to one of ordinary skill in the art to use is a same material as that of the connection electrode in order to meeting applicant design structural strength needs. Note that although Choi does not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 3, fig. 18 of Choi (as labeled by examiner above) discloses wherein the at least one isolation structure is provided in plurality on an insulation layer 201.

Regarding claim 4, fig. 18 of Choi discloses wherein the light emitting layer is disposed on the second structure (this is relative to what point of reference is) of the at least one isolation structure.

Regarding claim 5, fig. 18 of Choi discloses	 wherein the light emitting layer is further disposed with an island shape on the insulation layer exposed between the plurality of isolation structures.

Regarding claim 6, fig. 18 of Choi discloses wherein the light emitting layer having the island shape has a center portion and both ends being disposed on a same horizontal line (portion between 215 hole at the bottom).

Regarding claim 8, fig. 6 of Choi discloses wherein the at least one thin film transistor includes a first thin film transistor and a second thin film transistor, and par [0101] of Choi discloses that the semiconductor layer Act may include polysilicon. Alternatively, the semiconductor layer Act may include an amorphous silicon, an oxide semiconductor, an organic semiconductor, or the like. 
As such it would have been obvious to form a device of Choi comprising a semiconductor pattern of the first thin film transistor includes low temperature (a relative term) poly-silicon, and a semiconductor pattern of the second thin film transistor includes an oxide semiconductor in order to have T1 and T2 of fig. 6 of Choi to have different speed as required by the applicant design.

Regarding claim 10, fig. 18 of Choi discloses wherein the thin film transistor includes: an active layer, a gate electrode, a gate insulation layer between the active layer and the gate electrode, source or drain electrodes, and an interlayer insulation layer 209 and an isolation layer 207 disposed between the gate insulation layer and the source or drain electrodes, wherein the light emitting device includes a first electrode, a light emitting layer, and a second electrode, and wherein the encapsulation part includes a first encapsulation layer 310  including an inorganic material, a second encapsulation layer including an organic material 320, and a third encapsulation layer 330 including an inorganic material.

Regarding claim 11, fig. 18 of Choi discloses further comprising: a connection electrode CM connecting one of the source or drain electrodes of the thin film transistor to the first electrode of the light emitting device; and a planarization layer 208 between the thin film transistor and the light emitting device.

Regarding claim 12, fig. 18 of Choi discloses wherein the first structure of the at least one isolation structure includes a non-same material as a material of the connection electrode, and the second structure of the at least one isolation structure includes a same material as a material of the planarization layer.
Choi does not disclose of a same material as a material of the connection electrode.
However, it would have been obvious to one of ordinary skill in the art to use is a same material as a material of the connection electrode in order to meeting applicant design structural strength needs. Note that although Choi does not teach exact the material as that claimed by Applicant, the material differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious. Note In re Leshin, 125 USPQ 416, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Circ. 1990).

Regarding claim 13, fig. 18 of Choi discloses wherein the substrate hole region OA/MA includes a hole periphery region MA, the hole periphery region includes an isolation region, the at least one isolation structure is provided in the isolation region, and the gate insulation layer, the interlayer insulation layer, and the isolation layer of the pixel area do not extend to the isolation region (see fig. 18 showing TFT in DA region as such does not extend to the isolation region as claimed).

Regarding claim 14, fig. 18 of Choi discloses wherein the first encapsulation layer at least partially covers a side surface of each of the gate insulation layer, the interlayer insulation layer, and the isolation layer exposed between the pixel area and the isolation region with contact.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829